—Appeal from a decision of the Workers’ Compensation Board, filed September 23,1993, which ruled that claimant’s decedent did not sustain an accidental injury arising out of and in the course of his employment.
The Board found that there was insufficient evidence in the record to establish that decedent was involved in a dual purpose trip, that is one involving both personal and business matters, at the time of his accident. It therefore ruled that the accident did not arise out of and was not in the course of decedent’s employment. Insofar as there is substantial evidence supporting the Board’s decision, it must be upheld.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.